Citation Nr: 0525612	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  01-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back strain with degenerative changes.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
blackout spells, loss of memory, and syncope.

4.  Entitlement to service connection for chronic anemia, 
thalassemia, and chronic leukopenia. 

5.  Entitlement to service connection for degenerative 
changes of the cervical spine. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty in the Army from May 1992 
to June 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  
In September 2000, the RO denied service connection for PTSD.  
In August 2003, the RO determined that new and material 
evidence had not been received to reopen claims for service 
connection for migraine headaches, low back strain with 
degenerative changes, and "blackout spells, loss of memory, 
and syncope," and denied claims for service connection for 
"chronic anemia, thalassemia, and chronic leukopenia," and 
degenerative changes of the cervical spine.  In July 2004, 
the Board remanded the claim for PTSD for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.







REMAND

With regard to the claim for PTSD, the veteran has made the 
following statements: 

In a letter, received in June 1997, she stated that she was 
sexually harassed throughout her service, and that she was 
sexually assaulted by five (5) different soldiers between 
October and November of 1992, while stationed in Bad 
Krueznach, Germany, to include a sexual assault by "a master 
sergeant who was stalking me."  She requested a transfer 
because of the assaults; her request was granted in November 
1992.  Her husband and two children subsequently joined her 
in Bitburg.  She never told anyone about the assaults; she 
got pregnant in January 1993 so that she could get out of the 
Army.  

In a PTSD questionnaire, dated in June 1997, she stated that 
objective evidence of changes in her behavior included: 
alcohol or substance abuse, a request for a change in MOS or 
duty assignment, and changes in her performance evaluations.   

In an October 2004 VA examination report, she stated that 
during service she was sexually assaulted (the number of 
sexual assaults is not specified), sexually harassed, and 
that "A master sergeant who accompanied her to new quarters 
also tried to rape her and another soldier who knew about the 
allegations stalked her when she was given family housing in 
anticipation of her husband joining her."   

In a January 2005 VA examination report, she stated that she 
had been sexually harassed, and sexually assaulted six (6) 
times.   The report notes, "She reported that she got 
pregnant unexpectedly and they discharged me."

The veteran's service records indicate that there was a 
change in her unit assignment in early December 1992.  None 
of the records indicate the reason for the change.  There are 
no performance evaluations or indications of a promotion or 
demotion.  There is no indication of alcohol or substance 
abuse.  In April 1993, the veteran requested a discharge due 
to pregnancy.  

A review of the October 2004 VA examination report shows that 
the veteran stated that an "investigation into the rape was 
conducted is such a way that she was told that they never had 
a problem with that soldier."  See also January 2005 VA 
examination report (in which the veteran asserted that she 
reported the first sexual assault).  There is no mention in 
any of the veteran's service records, or service medical 
records, of a complaint of a sexual harassment or assault.  
However, it does not appear that an effort has been made to 
obtain the report of this investigation.  On remand, as 
discussed below, an attempt should be made to obtain 
additional details of her report of a sexual assault.  

The Board notes that the veteran was afforded examinations in 
October 2004 and January 2005 which resulted in diagnoses of 
PTSD linked to service.  However, one of these reports was 
not based on a review of the C-file, and in both cases the 
examiners appear to misunderstand the applicable law.  
Specifically, neither report cites to any documented behavior 
changes following the incident.  See 38 C.F.R. § 3.304(f)(3); 
M21-1, Part VI, paragraph 11.38b(2) (noting that "Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.") 
(emphasis added).  In addition, neither report contains any 
discussion of the veteran's reported post-service stressors.  
See M21-1, Part VI, 11.38e.  These stressors include a motor 
vehicle accident in February 1996, and the death of a sister.  
See e.g., November 1997 Social Security Administration 
decision; April 1998 VA progress note; reports from Augustine 
V. Joseph, M.D., dated between 1996 and 1998.  On remand, 
following the development outlined below, the veteran should 
be scheduled for an examination.  The examiner should comment 
on the post service stressors, as well as the presence or 
absence of other traumatic events and their relevance to the 
current symptoms.  

With regard to the other claims, in August 2003, the RO 
determined that new and material evidence had not been 
received to reopen claims for service connection for migraine 
headaches, low back strain with degenerative changes, and 
"blackout spells, loss of memory, and syncope," and denied 
claims for service connection for "chronic anemia, 
thalassemia, and chronic leukopenia," and degenerative 
changes of the cervical spine.  That same month, a notice of 
disagreement was received as to all issues.  See 38 C.F.R. § 
20.201 (2004).  However, the RO has not issued a statement of 
the case on these issues, and no appeal has been perfected.  
The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  The RO should contact the veteran and 
request that she provide additional 
details as to the circumstances of her 
complaint(s) to Army authorities about 
sexual assault, to include the date, duty 
station, personnel notified, and any 
other relevant information.  

2.  Upon receiving the veteran's response 
to the request for details as specified 
in paragraph 1, or if no response is 
received within a reasonable amount of 
time, the RO should contact the Office of 
the Judge Advocate General, 
Investigations (Code 33), 200 Stovall 
Street, Alexandria, Virginia, 22337-2400, 
and request any reports involving the 
veteran's allegations of sexual assaults 
or sexual harassment.  

3.  Upon completion of the development as 
outlined in the first two paragraphs of 
this REMAND, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether she has an acquired 
psychiatric disorder, to include PTSD 
under the criteria as set forth in DSM-
IV.  The RO should provide the examiner 
with a summary of any verified 
stressor(s), as well as the all evidence 
pertaining to changes in behavior at the 
time of the claimed stressor(s).  The 
examiner should be notified that the 
veteran has reported a history of 
stressors after separation from service, 
and the examiner should comment on this, 
as well as the presence or absence of 
other traumatic events and their 
relevance to the current symptoms.  See 
M21-1, Part VI, 11.38e.  The claims files 
should be provided to the examiner in 
connection with the examination.

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused or aggravated by her 
service.  The examiner's conclusion 
should discuss any documented behavior 
changes following the alleged 
incident(s).

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the claim.  If any of the benefits sought 
are not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

5.  The RO should issue the veteran and 
her representative a statement of the 
case with regard to the issues of whether 
new and material evidence has been 
received to reopen claims for service 
connection for migraine headaches, low 
back strain with degenerative changes, 
and "blackout spells, loss of memory, 
and syncope," and service connection for 
"chronic anemia, thalassemia, and 
chronic leukopenia," and degenerative 
changes of the cervical spine.  The 
veteran should be informed of her appeal 
rights and of the actions necessary to 
perfect an appeal on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


